Citation Nr: 1032134	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for a left ankle 
disability, currently characterized as status-post left ankle 
fracture with residual post-traumatic changes, arthritis, and 
small plantar calcaneal spur; and, if so, whether service 
connection is warranted.  

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for a right ankle 
disability, and if so, whether service connection is warranted.  

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for a left ankle scar.

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO denied claims of service 
connecton for PTSD, a low back disability, left ankle scar, 
bilateral hearing loss, and tinnitus.  The Veteran's TDIU claim 
was also denied; and, the RO confirmed and continued previously 
denied claims of service connection for a left ankle disability 
and a right ankle disability, based on a finding that new and 
material evidence had not been received since those claims were 
last finally denied.  

In January 2010, the Veteran and his wife testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at the 
RO.  A transcript of that testimony is associated with the claims 
file.

The reopened issues of entitlement to service connection for a 
right ankle disability and status-post left ankle fracture with 
residual post-traumatic changes, arthritis, and small plantar 
calcaneal spur; and, the issues of service connection for a low 
back disability, left ankle scar and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a January 1973 rating decision, the RO denied service 
connection for dislocation of the left ankle and right ankle 
sprain.  A notice of disagreement was not received within the 
subsequent one-year period, and that decision became final.

2.  Evidence submitted since the RO's January 1973 rating 
decision, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for status post left 
ankle fracture with residual posttraumatic changes, arthritis, 
and small calcaneal spur (left ankle disability previously 
characterized as dislocation of left ankle), and therefore raises 
a reasonable possibility of substantiating the claim.

3.  Evidence submitted since the RO's January 1973 rating 
decision, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a right ankle 
disability (previously characterized as right ankle sprain), and 
therefore raises a reasonable possibility of substantiating the 
claim.

4.  The Veteran has a diagnosis of PTSD in accordance with DSM-IV 
criteria, based on his combat experience in Vietnam.

5.  The claims file contains military records of the Veteran that 
serve as supportive evidence that the Veteran was engaged in 
combat with the enemy during his service in the Republic of 
Vietnam; and the Veteran's claimed stressors are related to such 
combat.  

6.  The competent evidence of record establishes that the Veteran 
does not have a right or left ear hearing loss for VA disability 
purposes.  

7.  It is less likely than not that the Veteran has a diagnosis 
of tinnitus.  


CONCLUSIONS OF LAW

1.  The RO's January 1973 rating decision which denied service 
connection for right and left ankle dislocations is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009).

2.  New and material evidence has been received since the RO's 
January 1973 rating decision which denied service connection for 
left ankle dislocation, thus, the claim of service-connection for 
a left ankle disability, now characterized as status post left 
ankle fracture with residual posttraumatic changes, arthritis, 
and small calcaneal spur, is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  New and material evidence has been received since the RO's 
January 1973 rating decision which denied service connection for 
right ankle sprain, thus, the claim of service-connection for a 
right ankle disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).

4.  The criteria for entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2009).

5.  Bilateral hearing loss was not incurred in or aggravated by 
active service nor may hearing loss be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).

6.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen based on new and material 
evidence, the notice must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Despite any defect in the notice provided to the Veteran 
regarding new and material evidence, the Board is reopening the 
previously denied claim of service connection for left and right 
ankle disabilities; thus, any defect in this regard results in 
harmless error.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The grant of service connection for PTSD constitutes a complete 
grant of the benefits sought on appeal with respect to that 
issue.  As such, any defect with regard to VA's duty to notify 
and assist the Veteran with the development of his claim is 
harmless error, and no further discussion of VA's duty to notify 
and assist is necessary.

With regard to the claims of service connection for hearing loss 
and tinnitus, the RO provided the appellant pre-adjudication 
notice by letter dated in August 2008.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

VA has obtained service medical records, assisted the Veteran in 
obtaining evidence, afforded the Veteran a VA audiology 
examination and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims of service connection for hearing loss and tinnitus at 
this time.


II.  New & Material Evidence

The Veteran seeks service connection for right and left ankle 
disabilities.  

In a January 1973 decision, the RO denied service connection for 
a left ankle dislocation and a right ankle sprain.  The basis of 
the denials was that although there was evidence of in-service 
treatment for a left ankle injury and evidence of in service 
treatment for a right ankle sprain, the separation examination 
was negative for a chronic condition; thus, the RO determined 
that any in-service injury was acute and transitory.  Moreover, 
the rating decision pointed out that the Veteran had no treatment 
since service, except for self-soaking.  

A notice of disagreement was not received within the subsequent 
one-year period and the January 1973 rating decision became 
final.

Currently, the appellant contends that he has had pain in both 
ankles, and arthritis in the left ankle, which has worsened since 
service.  

Additional evidence has been added to the record, including 
personal hearing testimony from January 2010, as well as x-ray 
studies of both ankles from December 2006, and a VA examination, 
performed in conjunction with a claim for nonservice-connected 
pension.  In addition, at his personal hearing in January 2010, 
the Veteran submitted additional evidence directly to the Board, 
with a waiver of review by the Agency of Original Jurisdiction 
(AOJ).  This evidence consists of photographs, showing crutches 
and soldiers, presumably of the Veteran, during service in 
Vietnam.  Accompanying the photos is a note from one of the 
Veteran's fellow servicemen who acknowledged that the Veteran had 
a "broken leg during service."

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).  When "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

New evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In essence, at the time of the prior denial, the RO determined 
that the Veteran did not have a current left ankle disability or 
a current right ankle disability.  In other words, there were no 
residuals found on examination with regard to either ankle.  

Since the prior final decision, evidence has been added to the 
claims file, including the Veteran's sworn personal testimony 
from January 2010, as well as VA records, photographs of the 
Veteran from Vietnam, a VA examination report and x-ray studies 
of both ankles from December 2006.  Additionally, the Veteran 
testified that he has experienced pain in his left ankle since 
the initial injury, and now experiences pain in his right ankle.  

Significantly, the medical evidence added to the claims file 
shows a current diagnosis of arthritis of the left ankle.  This 
is significant because it provides evidence of a current 
disability and such fact was missing at the time of the prior 
final denial of the claim in 1973.  In other words, it cures the 
prior evidentiary defect.  Thus, with respect to the left ankle, 
the record now shows a current diagnosis of a left ankle 
disability, and, given the Veteran's reports of pain in the left 
ankle ever since service, coupled with the service treatment 
records showing an in-service left ankle injury, the newly 
submitted evidence is material to the Veteran's claim and the 
claim of service connection for a left ankle disability is 
reopened.  

Although there is not a clear diagnosis of a right ankle 
disability shown in the record, the last VA examination did note 
a calcaneal spur of the right ankle, even though the x-ray 
studies were "within normal limits."  Thus, it is unclear 
whether the Veteran suffers from a right ankle disability at this 
time.  However, given the Veteran's continued complaints of right 
ankle pain, and the notation of a calcaneal spur on x-ray, there 
has been new and material evidence received to reopen the 
previously denied claim, as this x-ray evidence was not present 
in 1973.  

Thus, the additional evidence added to the claims file as noted 
above is new and material because it cures the prior evidentiary 
defect; it provides the possibility of a current disability of 
the left ankle and right ankle which is the very basis on which 
the original claims in 1973 were denied.  Thus, the additional 
evidence is new and material and reopening the claim of service 
connection for a left ankle disability and a right ankle 
disability is warranted.  These claims have to be further 
developed and this is discussed in the remand section.

III.  Service Connection

The Veteran seeks service connection for PTSD, hearing loss, and 
tinnitus.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as hearing loss (as an 
organic disease of the nervous system) to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 
C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its probative 
value, and the evidence found to be persuasive or unpersuasive 
should be accounted for, and reasons should be provided for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded 
to each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran seeks service connection for PTSD.  A review of the 
service treatment records is negative for complaints, findings or 
diagnosis of PTSD or any other acquired psychiatric disorder.  

The criteria necessary to establish service connection for PTSD 
differ from that necessary to establish service connection for 
other psychiatric disabilities.  Service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the following 
provisions apply for specified in-service stressors as set forth 
below:

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).

Where VA determines that the Veteran did not engage in combat, 
the Veteran's lay testimony, by itself, will not be sufficient to 
establish the alleged stressor.  Instead, the record must contain 
service records or other independent credible evidence to 
corroborate the Veteran's testimony as to the alleged stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Those service 
records which are available must support and not contradict the 
Veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In this regard, VA 
"is not required to accept doctors' opinions that are based upon 
the appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

The medical evidence of record reflects a diagnosis of PTSD based 
on claimed stressors related to combat.  For example, a VA 
psychiatric evaluation from January 2007 show a diagnosis of PTSD 
with a long history (since service) of nightmares, insomnia, 
exaggerated startled response, flashbacks, anger and 
irritability.  Additionally, a Vet Center memorandum from March 
2008 also show a diagnosis of PTSD based on combat experiences in 
Vietnam, and noted that the Veteran had great difficulty 
discussing his Vietnam experiences.  

As there is a diagnosis of PTSD, a determination must be made as 
to whether the Veteran engaged in combat with the enemy, and if 
it determined that the Veteran did engaged in combat with the 
enemy, his stressor statements will be accepted as true, without 
the need for corroboration.  See 38 C.F.R. § 3.304(f)(1).

The Veteran's DD Form 214 reveals that the Veteran was a 
"pioneer."  This MOS does not appear to indicate participation 
in combat; however, the Veteran was awarded the Vietnam Gallantry 
Cross with Palm, a medal that was awarded to any military 
personnel who "accomplished deeds of valor or displayed heroic 
conduct while fighting an enemy force."  Receipt of this medal, 
alone, does not necessarily denote participation in combat, and 
there is no indication that the Veteran received any other medals 
indicative of participation in combat.  However, notwithstanding 
the information recorded on the DD Form 214, the Veteran 
explained that as part of his duties, he was a combat engineer 
with the 8th Engineer Division Unit, attached to the 1st Air 
Cavalry.  Military records obtained and associated with the 
claims file show that this unit was indeed a combat unit.  
Furthermore, the records reflect that the unit was present at a 
base that did receive incoming mortar fire, although as the 
records also point out, it is not clear whether the Veteran's 
unit was actually present at that particular base at the time the 
mortar rounds were fired.  Nevertheless, the overall totality of 
the military records in this case tends to show that the Veteran 
served with a combat unit, and therefore was exposed to enemy 
forces; thus, the Veteran has "engaged in combat with an enemy 
of the United States.  Significantly, a determination that a 
Veteran engaged in combat with the enemy may be supported by any 
evidence which is probative of that fact, and there is no 
specific limitation of the type or form of evidence that may be 
used to support such a finding. VAOPGCPREC 12-99 (1999).  
Evidence submitted to support a claim that a Veteran engaged in 
combat may include the Veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. West, 
11 Vet. App. 353, 359 (1998).  Receiving enemy fire or firing on 
an enemy can constitute participation in combat.  Sizemore v. 
Principi, 18 Vet. App. 264 (2004).

Although the Veteran's service personnel records do not indicate 
that the Veteran received any medals specifically denoting 
specific combat participation, the other military records, 
provide credible supporting documentation showing combat 
participation and experience.  There is no reason to doubt the 
Veteran's credibility that he was involved in incidents meeting 
the definition of being "engaged in combat with the enemy."  His 
reports of the events that took place during his service in 
Vietnam are consistent with the definition of being "engaged in 
combat with the enemy." 

In sum, based on the record as a whole, there is credible 
evidence that the Veteran engaged in combat with the enemy as 
discussed above.  The Veteran's testimony regarding claimed 
combat-related stressors is accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence is required.  

In light of the VA medical records showing a diagnosis of PTSD 
based on the Veteran's claimed stressors, which are accepted as 
having occurred based on a finding that the Veteran engaged in 
combat with the enemy, and in resolving all doubt in the 
Veteran's favor, service connection for PTSD is warranted.  

Hearing Loss & Tinnitus

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where 
the auditory thresholds for at least three of these frequencies 
are 26 dB or greater or when speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

Service treatment records show normal hearing at entry into 
service and hearing within normal limits at the time of service 
separation.  Audiogram in June 1967 noted the following pure tone 
thresholds in decibels in the right ear:  0 (15) at 500, 0(10) at 
1000, 0(10) at 2000, 0(10) at 4000 Hz; and the following pure 
tone thresholds in decibels in the left ear:  10(25) at 500 Hz, 
0(10) at 1000 Hz, 0(10) at 2000 Hz, 0(10) at 4000 Hz.  

(NOTE: Prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  Those figures are on the left and are not in parentheses.  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI). In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)

Audiogram at the July 1970 discharge examination revealed the 
following pure tone thresholds in decibels in the right ear:  0 
at 500 Hz, 10 at 1000 Hz. 5 at 2000 Hz and 0 at 4000 Hz.  In the 
left ear, pure tone thresholds in decibels were as follows:  10 
at 500-1000 Hz, 5 at 2000 Hz, and 10 at 4000 Hz.  

Thus, while it may have first appeared that there was some 
decline in the Veteran's hearing between entry into service and 
service discharge, upon conversion of the ASA units to ISO units, 
it actually appears that there was no decline in the Veteran's 
hearing during service.  

Nonetheless, given the Veteran's reports of acoustic trauma 
during service, and his combat experiences, the Veteran was 
afforded a VA audiology examination in May 2008 to determine the 
current nature and likely etiology of any current hearing loss 
and/or tinnitus.  

At the VA examination in May 2008, the Veteran reported that he 
was exposed to excessive noise from artillery during service; 
however, at the examination, he specifically denied hearing loss 
and tinnitus, and noted that he was not receiving any treatment 
for the condition.  This is completely consistent with the 
objective audiometric findings on examination which revealed no 
hearing loss of either ear.  The pure tone audiometry test 
results were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
0
10
10
15

The average on the right was 5 and the average on the left was 9.  
Speech recognition scores performed with the Maryland CNC word 
list were 100 percent in each ear.  

The examiner specifically noted that the Veteran did not have a 
hearing loss and that he specifically denied having tinnitus.  

In contrast to the Veteran's reports on examination, the Veteran 
subsequently indicated, at his personal hearing, that he did, in 
fact, notice some ringing in his ears from time to time, and the 
Veteran's spouse testified that she did notice that the Veteran 
had "problems with his hearing."  The Veteran testified, 
however, that he did not seek treatment for hearing loss or 
tinnitus.  In response to that testimony, the undersigned 
indicated that, based on what the record showed, it might be 
necessary to have the Veteran examined to see if he did, in fact 
have a hearing loss disability.  The undersigned made clear, 
however, that she would first have to review the record 
thoroughly before making a determination on whether a VA 
examination would be in order.  Interestingly, neither the 
Veteran nor his spouse reported to the undersigned during the 
hearing that he had already been examined by VA, and found to 
have normal hearing for VA disability purposes and no diagnosis 
of tinnitus.  

With regard to diagnosing conditions that are capable of lay 
observation, such as tinnitus, lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This includes 
weighing the absence of contemporary medical evidence against lay 
statements.

In this case, the medical evidence of record indicates that the 
Veteran does not have a diagnosis of tinnitus or hearing loss.  

The Veteran denied tinnitus in 2008, and there is no evidence of 
continuity of symptoms prior to, or since that time.  Moreover, 
the objective evidence on examination in May 2008 was consistent 
with the Veteran's reported history at that time.  Although the 
Veteran later testified that he had "some ringing in his ears 
from time to time," this does not necessarily constitute a 
diagnosis of tinnitus, per se.  Moreover, the fact that the 
Veteran denied having tinnitus altogether in May 2008, and then 
provided an inconsistent statement in this regard at his personal 
hearing less than two years later, shows inconsistencies in the 
Veteran's reported histories which tends to destroy the Veteran' 
s credibility with respect to the issue of whether the Veteran 
actually has tinnitus.  Thus, the Board places greater probative 
value on the VA examination in May 2008 which shows no diagnosis 
of tinnitus and the Veteran's denial of hearing loss and 
tinnitus.

Moreover, while the Veteran is competent to report hearing loss, 
and while such reports can substantiate continuity of symptoms, 
here an award is not possible because of the absence of any 
showing of impaired hearing for VA purposes under 38 U.S.C.A. § 
3.385 at any time during or since service.  Again, the May 2008 
VA examination provided no diagnosis of hearing loss based on 
audiometric testing, and, although the Veteran reported a hearing 
loss at his personal hearing, he has provided no evidence to 
support that conclusion, and he has indicated that he received no 
treatment for hearing loss.  VA's duty to assist is not a one-way 
street.  If the Veteran wishes help, he cannot passively wait for 
it in those circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 
191 (1991).  

In sum, the weight of the evidence establishes that there is no 
diagnosis of hearing loss or tinnitus.  Under 38 U.S.C.A. § 1110, 
it is essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  Absent proof of a current disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The preponderance of the evidence is against the claims of 
service connection for hearing loss and tinnitus; there is no 
doubt to be resolved; and service connection for hearing loss and 
tinnitus is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.  




ORDER

The application to reopen the claim of service connection for a 
left ankle disability, currently characterized as status-post 
left ankle fracture with residual post-traumatic changes, 
arthritis, and small plantar calcaneal spur is granted, and to 
this extent only, the appeal is granted.  

The application to reopen the claim of service connection for a 
right ankle disability is granted, and to this extent only, the 
appeal is granted.  

Service connection for PTSD is granted.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

Having reopened the claims of service connection for a right 
ankle disability and a left ankle disability, currently 
characterized as status-post left ankle fracture with residual 
post-traumatic changes, arthritis, and small plantar calcaneal 
spur, VA now has the duty to notify the Veteran/appellant as to 
how to substantiate his claim and to assist him in the 
development of the claim.  As such, VA must obtain relevant 
records which could possibly substantiate the claim and conduct 
an appropriate medical inquiry.  See Peters v. Brown, 6 Vet. App. 
540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 2002).  

Although the Veteran was afforded a VA examination in December 
2006 to determine the current nature of any right and/or left 
ankle disability, this examination was for pension purposes only, 
and as such, no opinion was requested as to the likely etiology 
of any such right and/or left ankle disability.  Given the 
current disability associated with the left ankle, and the 
possible current disability associated with the right ankle, a VA 
examination is necessary to determine the current nature and 
likely etiology of all right and/or left ankle disabilities.  

It should also be pointed out that at his personal hearing in 
January 2010, the Veteran testified that his right ankle pain was 
made worse by the left ankle disability.  Service connection may 
be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a service-
connected condition can be service-connected under 38 C.F.R. § 
3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In reaching this determination as to aggravation of a nonservice-
connected disability, consideration is required as to what the 
competent evidence establishes as the baseline level of severity 
of the nonservice-connected disease or injury (prior to the onset 
of aggravation by service-connected condition), in comparison to 
the medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  These findings as 
to baseline and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  

Thus, if both a left ankle disability and a right ankle 
disability are shown on examination, and the examiner opines that 
the left ankle disability is related to service, then a 
determination should be made as to whether any right ankle 
disability is secondary to, or aggravated by, the left ankle 
disability.  If aggravation is found, then the level of 
disability attributable to the aggravation must be determined.

With regard to the Veteran's claim of service connection for a 
scar of the dorsal lateral left ankle, it is presumed that the 
scar is claimed as a result of the service-connected left ankle 
injury.  As such, the claim of service connection for a scar, 
dorsal lateral left ankle is inextricably intertwined with the 
reopened claim of service connection for a left ankle disability.  
As such, a determination on whether the Veteran's scar on the 
left ankle is service-connected must be deferred pending the 
outcome of the claim with regard to the left ankle.

The Veteran also seeks service connection for a low back 
disability.  He asserts that he injured his back during service, 
and that it has caused pain since that time.  At his personal 
hearing before the undersigned in January 2010, the Veteran 
testified that he had many jumps from aircraft during service 
that contributed to his back pain.  

Service treatment records reflect that the Veteran reported low 
back pain in March 1970.  

Because the Veteran's service treatment records show a complaint 
of low back pain in service, and because the Veteran is competent 
to report back pain since service, VA is required to provide the 
Veteran with a VA examination for a nexus opinion.  

In disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran should also be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claims for service connection.  

Finally, the Veteran seeks a TDIU.  A TDIU may be assigned where 
the schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  The TDIU issue is 
inextricably intertwined with the other claims on appeal.   Given 
the grant of service connection for PTSD pursuant to this 
decision, and the multiple outstanding claims on remand, the TDIU 
issue must be deferred pending the outcome of the other matters 
on remand as well as the initial rating assigned for the PTSD.  
Any development deemed appropriate in this regard should be 
undertaken on remand, including, but not limited to, requesting a 
VA examiner to opine as to whether the Veteran's service-
connected disabilities alone, or in combination, prevent 
substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the 
Veteran, obtain and associate with the 
claims file all private treatment records 
identified by the Veteran as pertinent to 
the Veteran's claims of service connection 
for left and right ankle disabilities, and 
a low back disability.  Also, associate 
with the claims file all available VA 
medical records dating from May 2008.  

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of the 
claimed right and left ankle disabilities, 
as well as the claimed low back disability.  
All indicated x-rays and laboratory tests 
should be completed.  The claims file must 
be made available to the examiner for 
review in conjunction with the examination.  
The examiner should first determine what, 
if any, disabilities of the right and/or 
left ankle and/or low back exist.  Then, 
the examiner should opine as to whether it 
is at least as likely as not (a probability 
of 50 percent or greater) that there is any 
relationship between the currently 
diagnosed right ankle, left ankle and/or 
low back disability, and military service, 
including the complaints noted during 
service.  In addition, if the examiner 
determines that the Veteran has a left 
ankle disability that is at least as likely 
as not related to service, and, the 
examiner determines the existence of a 
current right ankle disability; then, the 
examiner should also opine as to whether 
any such right ankle disability is as 
likely as not secondary to, or aggravated 
by, (i.e., permanently worsened) by the 
left ankle disability, and if so, what 
level of disability is attributable to the 
aggravation.  

If the examiner determines that the Veteran 
has a right ankle disability that is at 
least as likely as not related to service, 
and, the examiner determines the existence 
of a current left ankle disability; then, 
the examiner should also opine as to 
whether any such left ankle disability is 
as likely as not secondary to, or 
aggravated by, (i.e., permanently worsened) 
by the right ankle disability, and if so, 
what level of disability is attributable to 
the aggravation.  

The Veteran must be provided with an 
opportunity to describe ankle and low back 
symptoms he has had since service.  In 
giving the opinion, the examiner must take 
the Veterans lay assertion as to his 
claimed symptoms since service.  

The examiner should also state whether it 
is at least as likely as not (i.e. at least 
a 50 percent probability) that the Veteran 
has a left ankle scar due to service, 
including any injury in service.

A complete rationale should accompany all 
opinions expressed.

3.  After completion of the requested 
development, and after readjudication of 
the claims on remand, the Veteran should 
also be provided with the appropriate 
examination to assess whether he is able to 
obtain or retain employment due to his 
service-connected disabilities.  The claims 
file must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should opine as 
to whether the Veteran is unable to obtain 
or maintain substantially gainful 
employment due to his service-connected 
disabilities (alone or in combination) 
without regard to his non-service connected 
disabilities or advancing age.  A complete 
rationale must be provided for the opinion.   

4.  Then, readjudicate the Veteran's claims.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC), and an 
appropriate period of time allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


